Although I concur generally in the opinion and judgment, I would not term making a reclassification effective as of *Page 162 
the date of application therefor a retroactive reclassification. It would appear appropriate that the effective date of a reclassification be the date of application for reclassification or at the latest as of the date of the job audit. Here, there was a prospective reclassification to be effective at a specified date in the future following the determination predicated upon the application and job audit that reclassification was required. Generally, however, a reclassification should not be made retroactive to a date prior to the making of the request or application for reclassification.